Title: James Madison to Francis T. Brooke, 22 February 1828
From: Madison, James
To: Brooke, Francis Taliaferro


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Feby. 22. 1828.
                            
                        

                        The mail of last evening brought me your circular communication, by which I am informed of my being nominated
                            by the Convention at Richmond on the 8th. of Jany. one of the Electors recommended for the next appointment of Chief
                            Magistrate of the U. States.
                        Whilst I express the great respect I feel to be due to my fellow Citizens composing that assembly, I must
                            request that another name be substituted for mine on their Electoral ticket.
                        After a continuance in Publick Life, with a very brief interval, through a period of more than forty years,
                            and at the age then attained, I considered myself as violating no duty, in allotting for what of life might remain, a
                            retirement from scenes of political agitation & excitement. Adhering to this view of my situation, I have forborne
                            during the existing contest, as I had done during the preceding, to participate in any measures of a party character; and
                            the restraint imposed on myself is necessarily strengthened by an admonishing sense of increasing years. Nor, with these
                            considerations could I fail to combine, a recollection of the public relations in which I had stood to the distinguished
                            Individuals now dividing the favour of their country, and the proofs given to both, of the high estimation in which they
                            were held by me.
                        In offering this explanation, I hope I may be pardoned for not suppressing a wish, which must be deeply
                            & extensively felt, that the discussions incident to the depending contest, may be conducted in a spirit and
                            manner, neither unfavorable to a dispassionate result, nor unworthy of the great & advancing cause of
                            Representative Government.
                        And in the further hope that it will not be deemed an abuse of the occasion, the last probably that will ever
                            occur to me, I venture to express a flattering confidence that in the midst of political conflicts and party excitements,
                            it will ever be kept in mind, that the compound and peculiarly modified polity, under which the blessings of public
                            Liberty, of individual Security, of internal tranquility & of general prosperity have been enjoyed in a degree
                            & for a period having no example ancient or modern, reposes on an equilibrium of powers as constitutionally
                            divided between the Govt. of the whole & the Govt. of its parts; that the equilibrium must be equally disturbed by
                            an assumption by either of the Govts. of powers belonging to the other; and that the entire System necessarily has for its
                            basis, an equal & uniform validity & operation of the Acts of the Union throughout all the States
                            composing it. An operation on some & an exemption of others would form the latter into a priviledged Class, an
                            aristocratic order; and a power in any, by virtue of an asserted Sovereignty, to defeat the operation altogether, would
                            introduce with a Polish veto, the anarchy & fatal ills inseparable from it Whilst none will deny that the doctrine
                            of passive obedience & non resistance is a heresy in the case of States constitutionally united, as it is within
                            States individually considered, all must admit that an abuse of power justifying resistance, ought to be of an extreme
                            character, and without a hope of regular & peaceable remedy. In the case of a union of States, a rupture of the
                            Constitutional compact is the more to be deprecated, as a reunion must be more uncertain, than a re-establishment of
                            Social order in a single State. A Civil war, however calamitous will find a more attractive principle in the mass of
                            Citizens, than a federal war, so to speak, can find in the distinct communities which are parties to it; especially where
                            these communities may be inspired by their physical strength with a feeling of self sufficiency for a separate &
                            independent existence; and more especially still, should any of the parties have been seduced or have unhappily rushed
                            into a connection with foreign powers. From the geographical relation & other causes peculiar to the States of N.
                            America, a dissolution of their Constitutional connection, portends consequences which all who love their Country
                            & cherish the principles & forms of Republican Govt. might contemplate with feelings of the most
                            afflicting kind.
                        
                            
                                
                            
                        
                    